Citation Nr: 0625989	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to December 1969.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from an 
October 2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for prostate cancer, to 
include as due to herbicide exposure.  In July 2003, the 
veteran appeared at a hearing before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is of 
record.  In a decision issued in August 2004, the Board 
denied the veteran's claim for service connection for 
prostate cancer.  The veteran appealed that decision to the 
Court.  Pursuant to a joint motion by the parties, the Court 
vacated, in pertinent part, the Board's August 2004 decision 
and remanded the matter for development and readjudication 
consistent with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's theory of entitlement to the benefit sought is 
that he is entitled to a presumption of service connection 
for prostate cancer as he served in Vietnam and is entitled 
to a presumption of exposure to Agent Orange during such 
service.  The RO (and the vacated August 2004 Board decision) 
denied the claim based on a finding that there was no 
evidence that he served in Vietnam.  

Essentially, the joint motion stipulates that VA failed in 
its Veterans Claims Assistance Act of 2000 (VCAA)-mandated 
duty to assist the claimant because it did not request 
service personnel records to try to substantiate the 
veteran's claim that he was stationed in Vietnam.  The joint 
motion states there are no service personnel records 
contained in the file, and specifically notes that the VA did 
not contact the U. S. Army Center for Unit Record Research 
(USACURR), now known as the U. S. Army and Joint Services 
Records Research Center (JSRRC), for verification of the 
veteran's presence in Vietnam.

Significantly the record now contains (as it did at the time 
of the Board's August 2004 decision) a request to the 
National Personnel Records Center (NPRC) asking for the 
veteran's dates of service in Vietnam.  The NPRC's response 
states there is "no evidence in [the] file that the veteran 
served in Vietnam."  The record also contains (as it did in 
August 2004) four pages of service personnel records: AF Form 
7 provides the veteran's grade designations/specialties, 
training and education, awards, security clearances, foreign 
service, remarks, and a chronological listing of assignments 
(including units and organization/stations).  This four page 
record indicates that, beginning in October 1968, the veteran 
served in Taiwan; it does not show that the veteran ever 
served in Vietnam.  

The veteran testified at the July 2003 DRO hearing that while 
he was stationed in Taiwan, he was given orders to report to 
Vietnam for a fifty-five day temporary tour of duty repairing 
aircraft at Cam Ranh Bay Air Base.  Such detail was not noted 
in AF form 7.  He also submitted several lay statements from 
family that his mother (now deceased) had received letters 
from him while he was in Vietnam.  

The Court has ordered that the Board remand the case for 
further development of the evidence, specifically to request 
service personnel records (as "There are no service 
personnel records in the record.").  A remand by the Court 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Thus, the Board must remand this case 
for further development of the evidence.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
appellant receives all notice and 
assistance mandated by the VCAA, including 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).
2.  The RO should secure and associate 
with the record the veteran's complete 
service personnel file.  If such records 
are unavailable because they have been 
irretrievably lost or destroyed, it should 
be so certified for the record.  The RO 
should also contact JSRRC to request 
verification of whether the veteran was 
stationed in the Republic of Vietnam 
during the pertinent periods of 1968 and 
1969.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purposes of this remand are to comply with the mandates 
of the Court's Order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

